DETAILED ACTION
1.	The applicant’s amendment filed 08/31/2021 was received. Claims 1 & 7 were amended.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 06/01/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections
4.	The claim rejections under AIA  35 U.S.C. 112(b), of claim 7 are withdrawn per amendments of claim 7.

5.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Xue et al. (US 2017/0182551 A1) of claims 1-7 are withdrawn per amendments of claim 1 and Applicant’s arguments being persuasive.

6.	Support for these amendments can be found in the instant application US PG-Pub. 2020/0406282 A1: [0021]; fig. 1.

Reasons for Allowance
7.	Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A mold paint-spraying device, comprising a frame, wherein a motor is fixed to the frame, an output end of the motor is fixedly connected to a mounting rack, a servo motor and a linear guide rail are fixedly connected to the mounting rack, a rail slide is arranged on the linear guide rail, a screw nut is fixed on the rail slide, a spray gun is fixed on the screw nut, an output end of the servo motor is connected with a screw matching the screw nut, the servo motor drives the screw to rotate, and the spray gun moves horizontally along the linear guide rail by means of threaded engagement between the screw and the screw nut.” The closest prior art of record Xue et al. (US 2017/0182551 A1), does not teach nor suggest “the servo motor drives the screw to rotate, and the spray gun moves horizontally along the linear guide rail by means of threaded engagement between the screw and the screw nut” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717